Citation Nr: 1020937	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1949 
to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed bilateral knee degenerative 
joint disease is not related to military service.


CONCLUSIONS OF LAW

1.  A right knee disability is not the result of disease or 
injury incurred in service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A left knee disability is not the result of disease or 
injury incurred in service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a bilateral knee 
condition which he attributes to injuries incurred while 
playing football on active duty.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Some chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A search for service treatment records (STRs) indicated that 
his STRs were lost or destroyed by fire.  The Board notes 
VA's heightened duty to assist the veteran with the 
development of his claim where STRs are unavailable.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 
455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 
167 L. Ed. 2d 1093 (2007). 

Available STRs provided by the Veteran contain no complaints 
of, treatment for, or a diagnosis of a bilateral knee 
condition.  

In a letter dated in December 2004, [redacted], an airman who 
served with the Veteran, reported that the Veteran injured 
his knees early in the football season at Bergstrom Air Force 
Base and was unable to continue practice sessions.  He stated 
that the Veteran had a pronounced limp after the injury.  

VA treatment records include a June 2001 complaint of right 
knee pain when walking.  The Veteran reported a history of an 
injury a long time ago.  In January 2002 the Veteran reported 
right knee pain and stated that a past full work-up revealed 
degenerative joint disease.  The diagnosis was degenerative 
joint disease of the right knee.  In March 2002 he was 
diagnosed with degenerative joint disease and chondromalacia.  

A letter from the Veteran's ex-wife stated that while married 
to him during his period of active duty, the Veteran would 
come home from playing football for Bergstrom Air Force Base 
on several occasions with knee or ankle injuries.  She noted 
that she would provide massages and apply heat.  

In a letter dated in March 2006, a private physician stated 
that he could, with reasonably certainty, state that the 
Veteran's time on the football fielding the military 
contributed to his present degenerative joint disease of his 
knees.  He based this opinion on the statement of the 
Veteran's ex-wife and the statement provided by [redacted], an 
airman who served with the Veteran.  

VA medical records show the Veteran complaining of and 
receiving treatment for bilateral knee pain.  He was 
diagnosed with degenerative joint disease of the knees and 
chondromalacia patella.  A February 2007 x-ray revealed 
moderate to marked degenerative changes in the medial 
tibiofemoral joint and moderate degenerative changes within 
the patellorfemoral joint of the right knee.  X-ray of the 
left knee revealed severe medial, mild-moderate thinning 
lateral, moderate patellorfemoral compartment narrowing.  The 
impression was degenerative changes.  

In September 2009 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran denied any history of knee pain while in service.  He 
stated that he played football for one and one half years 
while in service.  The diagnosis was bilateral moderate knee 
degenerative joint disease.  The examiner found that there 
was no history or record of a traumatic injury in service to 
explain his current degenerative joint disease.  He further 
stated that it was unlikely that four years of service or one 
and one half years of football (without significant knee 
injury) would have degenerated his knee to its current 
condition.  He opined that the Veteran's current knee 
condition is more likely a result of age-related degenerative 
changes.  In an addendum dated in January 2010, the same 
examiner addressed specific evidence in the claims file.  
Specifically, he acknowledged that the Veteran played 
football and that he sustained injuries from the sport, and 
he further acknowledged that a private physician contributed 
the Veteran's current degenerative arthritis to injuries 
sustained from football.  The examiner stated that he 
disagreed with the private physician and found that his 
advanced age, activities, and other factors were more 
significant in the development of degenerative joint disease 
than his brief tenure of football while in service.  He 
restated his opinion that it is more likely that the 
Veteran's advanced age, and normal articular cartilage 
degenerative changes were responsible for his current 
degenerative joint disease than his football playing.

A letter from a private physician received in March 2010 
indicated that the Veteran played football during his tenure 
of military service.  The physician stated that the Veteran 
continued to play football until his recurrent bilateral knee 
pain became too much for him to continue in the game.  He 
took over the counter medications and refused corrective 
surgical interventions after witnessing the outcomes of his 
buddies.  The physician further stated that the Veteran had 
advanced arthritis in both knees and his military career had 
a negative impact on his knee health.  

The Board finds that the VA examiner's opinion is entitled to 
great probative value as it was based on a review of the 
file, an examination of the Veteran, and as a rationale was 
provided.  The examiner opined that the Veteran's bilateral 
knee degenerative joint disease was unlikely the result of 
four years in service or 1.5 years of football without 
significant knee injury and more likely the result of age-
related degenerative changes.  The VA examiner acknowledged 
that the Veteran played football in service but continued to 
explain that the Veteran's advanced age, activities, and 
other factors were more likely the cause of his current 
degenerative joint disease than his football playing while in 
service.  This statement outweighs that of the private 
physician as the private physician did not provide a 
rationale for his nexus opinion.  

The Board recognizes that the Veteran believes his current 
bilateral knee condition is related to service.  Recently, 
the Federal Circuit issued Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran, [redacted]
[redacted], and the Veteran's ex-wife that he played football in 
service and was injured.  The Board also does not doubt the 
Veteran's credibility in reporting his belief that his 
bilateral knee condition is related to service.  However, his 
opinion is outweighed by the more probative medical opinion 
of record, which is based on a physical examination and a 
review of the Veteran's medical history for, which a 
rationale was provided.  Moreover, while the Veteran, his 
wife, and his friend reported injury in service, there is no 
evidence showing that the Veteran had arthritis to any degree 
within one year of separation from service.  In addition, the 
Board finds the absence of medical complaint of a bilateral 
knee condition for many years after service to be highly 
probative evidence against the Veteran's claim.  This 
significant lapse of time is also highly probative evidence 
against the Veteran's claim of a nexus between a current 
bilateral knee condition and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the examiner's opinion 
provided rationale for all conclusions presented, as noted in 
the discussion above.  Consequently, the weight of the 
probative evidence is against the Veteran's claim for service 
connection for a bilateral knee condition.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, 
service connection for a bilateral knee condition must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in January 2005 apprised the 
Veteran of the information and evidence necessary to 
establish his claims for service connection.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
of how VA establishes disability ratings and effective dates 
in a letter dated in June 2006.  Dingess/Hartman, 19 Vet. 
App. 473.  Although the June 2006 letter was issued after the 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.

In June 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment 
records were associated with the claims folder and a medical 
examination that complied with the Board's instructions was 
provided on remand.  Moreover, the VA examiner provided an 
addendum in January 2010 addressing specific evidence 
contained in the claims folder.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded a C&P 
examination with regard to his claim for service connection; 
the report of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


